DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 31, 35, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter “Brown”) in view of Biberger (DE 202005017345 U1 I). Regarding Claim 31, Brown teaches each of the three elements of the claim (hereafter (31a), (31b), and (31c), respectively), but does not teach the fourth element (hereafter (31d). Biberger teaches (31d). Brown teaches
(31a), a skate comprising: a shoe/boot part; a skate iron/blade part; and an intermediate section between the shoe/boot part and the skate iron/blade part (Figure 1, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Brown)

	(31c), that the forward mounting element includes a compressible/resilient element configured to be compressed in a vertical direction when a force acts on the skate, the force having a vertical component to be assimilated by the compressible/resilient element and to be released when the force on the skate diminishes for assisting skating movements performed by a user of the skate (Figure 1, above; Figures 5, 2, and 3, below; Paragraph 0003: “A skate boot appliance attaches to the bottom of a skate boot and interfaces between a skate blade and the boot bottom for selectively absorbing impact forces above a load threshold that may result in injury to the skater.”; Paragraph 0020: “The skate footwear appliance 100 includes a base 110 adapted for attachment to the bottom 102 of a skate boot 104, and a receptacle in the base 110 adapted to receive a plunger, discussed further below. The plunger is responsive to external forces on the skate boot 104 from skating movements, such as an upward force resulting from landing following a jump...In an expected usage, the external forces are a substantially upward force in response to jumping movements of a skater, and the plunger is displaceable axially in response to the external force and substantially fixed with respect to lateral forces. In other words, the plunger moves only axially along the axis 106 orthogonal to the bottom 102 of the skate boot 104, substantially aligned with an upright position of the skater.”); Paragraph 0021: “Referring to FIGS. 1 and 2, the appliance 100 secures to a blade 112 attached to a distal end 114 of a displacement member 120 such as a plunger (nearest the ice), in which the blade 112 defines an interface between the skate boot 104 and the ice surface and is adapted to transmit the landing forces from the ice to the plunger responsive to movements of a wearer of the skate boot 104.”; and Paragraph 0034: “The proposed approach further provides a method of absorbing impact 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Brown)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Brown)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Brown)
	As indicated above, Brown teaches (31a), (31b), and (31c) but does not teach (31d). Biberger teaches
(31d) that the rear mounting element includes a horizontally working hinge (Biberger Figure 6, below);

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Biberger)

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Brown to provide a horizontal hinge as taught by Biberger. Doing so would provide a system in which “…deflection at the rear does not necessarily spring the front wheel and vice versa, resulting in good controllability…” as recognized by Biberger (“Description” Paragraph 15). Note that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).
Regarding Claim 35, Brown teaches that the compressible/resilient part(s) element is configured to be compressed at loads within the interval 30-110 kg (Paragraph 0005: “The appliance is adjustable for allowing for the skater to determine an ideal preload, or tension, based on the individual's weight and the difficulty of the routine.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the compressible/resilient element to compress at loads in predetermined amounts as taught by Brown. Note that while Brown does not explicitly indicate a specific range of skater weights/masses, his use of the term “individual’s weight” would, in most cases, lie within the range specified by the inventor. (Note that something "obvious to try" i.e., choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Brown to provide a horizontal hinge and associated hardware as taught by Biberger. Doing so would prevent “rapid fatigue and burden for bones and represent joints” as recognized by Biberger (“Description” Paragraph 3).
Regarding Claim 42, Brown teaches that the compressible/resilient element extends perpendicularly to a longitudinal axis defined by the shoe/boot part (Brown Figure 5 above; Note that the Compressible/Resilient element extends in both longitudinal and transverse directions).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Biberger (DE 202005017345 U1 I) and further in view of Burns et al. (US 5823543 A I) (hereafter “Burns”). Regarding Claim 32, Brown teaches a skate but does not teach telescoping parts. Burns teaches that at least one of the forward or rear mounting elements comprises telescoping parts (Burns Figure 4, Reference Characters 192 and 194, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Burns)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Biberger to provide telescoping parts as taught by Burns. Doing so would “provide a stiffness beneath the forward portion for a strong, efficient push-off and shock absorption through the facilities of shock absorber” as recognized by Burns (Paragraph 14).
Regarding Claim 33, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach mounting elements of a pliable material. Burns teaches that at least one of the forward or rear mounting elements is sheathed in a pliable material (Paragraph 15: “The shock absorber member may be an elastomeric medium…There may be an adjustment mechanism mounted with at least one of the elastomeric members for varying the stiffness response of the elastomeric member.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Biberger to provide pliable sheathing as taught by Burns. Doing so would provide a “system .
Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Biberger (DE 202005017345 U1 I) and further in view of Shepley et al. (US 20130175771 A1 I) (hereafter, Shepley). Regarding Claim 34, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach disassembly of the blade and boot. Shepley teaches [that] the intermediate part may be disassembled from the shoe/boot part (Figure 2, Reference Character 44, below; Paragraph 0037: “The detachable assembly 40 includes a support body 42 and a use element 44.”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Shepley)

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Biberger to provide the ability to disassemble the skate as taught by Shepley. Doing so would provide “a rigid, secure attachment of the use element to the boot which does not exhibit 
Regarding Claim 40, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach multiple skate configurations. Shepley teaches [that] the group consisting of an ice hockey skate, a bandy skate, and a figure skating skate (Paragraph 0001: “The present invention relates, in general, to skates and more particularly to a skate having an interchangeable assembly which includes a use element selected from the group consisting of an ice skate blade, a roller skate assembly, and an in-line roller skate assembly.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Biberger to provide multiple configurations as taught by Shepley. Doing so would provide “…a skate which is capable of interchangeably receiving various use elements, each capable of a different skating use…” as recognized by Shepley (Paragraph 0011).
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Biberger (DE 202005017345 U1 I) and further in view of Landow et al. (US 3705505 A) (hereafter Landow). Regarding Claim 36, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part, but does not teach a securing system comprising a handle, rod, and hooks. Landow teaches a securing system disposed between the shoe/boot part and the intermediate part handle, the securing system including a handle that via .
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify a skate comprising the shoe/boot part and a skate iron/blade part of the combination of Brown and Biberger to incorporate a securing system comprising a handle, rod, and hooks, as taught by Landow. Note that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Landow)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Landow)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Landow)

Regarding Claim 37, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part, but does not teach hooks curved opposite from each other. Landow teaches that the hooks on each side of the intermediate part are curved opposite from each other (Landow Figures 2, 4, and 6, above).
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the skate comprising the shoe/boot part and a skate iron/blade part of the combination of Brown and Biberger to incorporate a securing system comprising a handle, rod, and hooks, as taught by Landow. Note that although the hooks are curved in the same direction in Landow’s representation, someone having ordinary skill in the art would recognize that the hooks can perform as designed even when curved opposite from each other. Further note that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Biberger (DE 202005017345 U1 I) and further in view of Landow et al. (US 3705505 A) (hereafter Landow) and further in view of Pederson et al. (US 20010045726 A1) (hereafter “Pederson”). Regarding Claim 38, the combination of Brown, Biberger, and Landow teaches a skate and a securing system but does not teach a plate that prevents horizontal movement. Pederson teaches that the at least one of the forward or rear mounting elements is equipped with at least one plate section that may extend into a respective slot and secure the shoe/boot part from horizontal movement against the .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate and securing system of the combination of the combination of Brown, Biberger, and Landow to provide a plate that prevents horizontal movement as taught by Pederson. Doing so would “relieve the load…when the pressure is greatest,” as recognized by Pedersen (Paragraph 0026).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Biberger (DE 202005017345 U1 I) and further in view of Gould (US 5109581 A I). Regarding Claim 39, the combination of Brown and Biberger teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach rectangular shoe lace openings. Gould teaches a shoe/boot section [that] is equipped with rectangular shoe lace openings (Figures 2(b) and 7, Reference Character 4, below; Paragraph 3: “In a preferred embodiment, the aperture 10 is a single elongate slot as shown in FIG. 2, which enables a band of substantially greater width than a conventional shoelace to be utilized.”).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(Gould)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(Gould)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Biberger to provide a rectangular shoe lace openings as taught by Gould. Doing so would “assist in preventing the band from undergoing distortion and/or structural damage over time, particularly when a wide band is used” as recognized by Gould (Paragraph 18).
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. Brown clearly teaches the use of a compressible/resilient element; Brown in view of Biberger teaches a horizontal hinge. Burns effectively teaches the use of telescoping parts on the rear mounting element; Burns’ teaching is applicable to any type of skate (roller, in-line, ice, etc.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618